      Case: 1:20-cv-00064-GHD-RP Doc #: 34 Filed: 07/23/21 1 of 1 PageID #: 228




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

TAKEI GURMEANI MCFARLAND                                                                    PLAINTIFF

v.                                                                               No. 1:20CV64-GHD-RP

LEE CO. ADULT DETENTION CENTER, ET AL.                                                  DEFENDANTS


                     ORDER REJECTING PLAINTIFF’S AMENDMENTS
                     TO HIS COMPLAINT, AS THEY WERE SUBMITTED
                            WITHOUT LEAVE OF THE COURT

        The court takes up, sua sponte, the plaintiff’s numerous amendments to his complaint.

Though a “court should freely give leave [to amend] when justice so requires,” Fed. R. Civ. P. 15(a),

the court has discretion regarding such amendments. Indeed, the decision to grant or deny such leave

is within the sound discretion of the district court. Bloom v. Bexar County, Texas, 130 F.3d 722, 727

(5th Cir. 1997), Halbert v. City of Sherman, 33 F.3d 526, 529 (5th Cir. 1994).

        In this case, the plaintiff has submitted some ten amendments to his complaint (as well as

numerous papers the court has construed as correspondence), but he has not sought leave of court to

do so. In addition, the numerous amendments, submitted piecemeal, have made it difficult for the

court to keep track of the allegations and sequence of events leading to the filing of this case. For this

reason, the court will not consider the amendments. If the plaintiff wishes to amend his complaint,

then he must seek leave of the court to do so.

        SO ORDERED, this, the 23rd day of July, 2021.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
